PELHAM, P. J.
From the record before us it appears that the question of an adjudication or judicial determination of the same matter between the parties in a former suit was made an issue by the parties without the aid of formal pleadings on the trial of the case before the judge sitting without a jury.
It was shown by the undisputed evidence, introduced without objection on the trial, that an action between the same parties as to the same subject-matter had been previously brought in a court of competent jurisdiction', and a final judgment on the merits rendered therein in favor of the appellant. This was conclusive of the matter in controversy, and constituted a bar to any further suit between the same parties on the same cause of action. — Strang v. Moog, 72 Ala. 460; Tankersly v. Pettis, 71 Ala. 179.
The former action was in trover and the present in detinue, but an action of trover is barred by an action of detinue as to the same subject-matter between the same parties, and likewise an action of detinue is barred by an action of trover. — Thompson v. Odum, 31 Ala. 108, 68 Am. Dec. 195; Tarleton v. Johnson, 25 Ala. 300, 60 Am. Dec. 515; Patton v. Hamner, 33 Ala. 307.
The matter in controversy between the parties having passed into a final judgment rendered by a court of competent jurisdiction, it had lost its vitality as the subject-matter of a cause of action, and become merged or swal*366lowed up iu the former judgment. — Bank of Mobile v. M. & O. R. R. Co., 69 Ala. 305; Davis v. Bedsole, 69 Ala. 362. The former judgment of the court of competent jurisdiction directly upon the point involved, proven as a judicial determination of the issue before the court on the trial without objection or conflict in the evidence, is good as a plea in bar, and conclusive between the same parties upon tbe same matter. — Cannon v. Brame, 45 Ala. 262; 23 Cyc. 1531.
For tbe reasons stated, tbe trial court was in error in rendering judgment for appellee, and that judgment will be reversed, and tbe cause remanded for further proceedings in conformity with our bolding.
Reversed and remanded.